Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 07/21/2021. Claims 19-36 are presented for examination.

The e-Terminal disclaimers filed on 07/21/2021 has been reviewed and are accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 19-36 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims 19-36 the prior art of record Abbott et al (US Publication No. 2016/0013120) in view of Brown et al (US Publication No. 2020/0013120), further in view of Ahire (US Patent No. 9,697,248), alone or in combination fails to anticipate or render obvious the claim invention, 	

US Publication No. 2016/0371684, Abbott et al, “a system for anonymizing a user utilizing oblivious transfer. In this way, the invention establishes a common index to identify members of a population sample, anonymizes the identities of sample members to each party, and exchanges statistics and characteristics of the sample  The invention creates a common searchable index and anonymizes the sample members of the database via encryption of identification of individual customers in each sample. Each encryption provides for a strong encryption with a key and a homomorphic encryption. The homomorphic encryption allows for multiplication and/or addition on cipher texts that, once decrypted, match the result that would have occurred had the operations been carried out on the plaintext”.
US Publication No. 2020/0013120, Brown, “a system to obtain information indicating plural rules, a rule among the rules to specify a plurality of conditions including at least one monetary threshold condition and at least one corresponding condition for the monetary threshold condition; obtain information about a sequence of monetary amounts; and execute a process to transform the rules into operator data objects that define a logic common to the rules to control allocation of the sequence of monetary amounts to at least one category, wherein the operator data objects form a network of operator data objects to simulate, according to the defined logic common to the rules, allocation of the sequence of monetary amounts in response to passing in sequence the information on the monetary amounts among the network of operator data objects”.
US Patent No. 9,697,248, Ahire, “a supervised machine learning de-duplication system that includes a communications interface configured to receive a set of industry reports from multiple industry sources. The system also includes processing circuitry configured to compare one or more attributes of at least two trade lines to identify whether the at least two trade lines in the set of industry reports are duplicates. The processing circuitry is also configured to characterize as a binary indication whether 
None of the prior art of record teaches the non-obvious feature of the present invention, “for each piece of feature data in a feature dataset, splitting, by a first computing device, the feature data into a plurality of sub-data, by using a corresponding splitting parameter in a splitting parameter set; performing an oblivious transfer, by the first computing device and with a second computing device, wherein the first computing device inputs the plurality of sub-data, and the second computing device inputs label data in a label dataset, wherein the second computing device selects target sub-data from the plurality of sub-data input by the first computing device and corresponding to the label data, wherein the plurality of sub-data corresponding to the label data are obtained by splitting feature data corresponding to the label data; determining, by the 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 19-36 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432